Fourth Court of Appeals
                                San Antonio, Texas
                                    December 11, 2019

                                   No. 04-19-00812-CV

                                      Ken KINSEY,
                                        Appellant

                                             v.

                             AL GLOBAL SERVICES, LLC,
                                     Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI22581
                       Honorable Antonia Arteaga, Judge Presiding


                                      ORDER


       The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED.
Time is extended to January 22, 2020.



      It is so ORDERED on this 11th day of December, 2019.

                                                                       PER CURIAM



      ATTESTED TO: __________________________
                   MICHAEL A. CRUZ,
                   Clerk of Court